Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (as may be
modified from time to time, this “First Amendment”) effective February 24, 2011
(the “Effective Date”), is made to that certain Amended and Restated Credit
Agreement dated as of the 19th day of October, 2010, as amended (the “Credit
Agreement”), by and among GTSI Corp., a Delaware corporation (“Reseller”),
Castle Pines Capital LLC, a Delaware limited liability company (as an individual
administrative agent, or as a lender, as the context may require, “CPC”) and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, formerly
known as Wells Fargo Foothill, LLC (in its capacity as the collateral agent for
the benefit of Lenders, the “Collateral Agent,” in its capacity as an individual
administrative agent, “WFF” and, together with CPC, “Administrative Agents”),
CPC as lender and the other lenders listed on Exhibit 3 of the Credit Agreement
and the signature pages hereto (and their respective successors and permitted
assigns), (collectively, “Lenders”).
WITNESSETH:
WHEREAS, Lenders have extended certain credit facilities to the Reseller
pursuant to the Credit Agreement.
NOW, THEREFORE, pursuant to the provisions of Section 21.2 of the Credit
Agreement, CPC and the Required Lenders hereby consent to this First Amendment
and agree, subject to the conditions set forth herein, to amend the Credit
Agreement on the terms set forth herein.
SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings given to such terms in the Credit Agreement.
SECTION 2. Amendments to Credit Agreement.
Section 3.5.3 of the Credit Agreement is hereby amended by deleting it in its
entirety and existing and replacing it with the following:
“3.5.3.1. If the Facilities are not sooner terminated as contemplated by
Section 3.5.2 of this Agreement, then, notwithstanding anything contained in
this Agreement to the contrary, the Facilities shall automatically terminate on
the Termination Date (defined below) unless no fewer than sixty (60) days prior
to May 27, 2011, Administrative Agents, Reseller and all of the Lenders
affirmatively agree in writing, in each of their respective sole and absolute
discretion (each, a “Renewing Lender” and collectively the “Renewing Lenders”),
to renew the Facilities for an additional 365-day period on the terms and
conditions contained herein (a “Renewal”) provided, however, a Renewal may also
occur if one or more Lenders chooses to terminate such Lender’s Pro Rata Share
(each, a “Terminating Lender”) and (i) such Terminating Lender or Terminating
Lenders’ Pro Rata Share is assigned to an Eligible Assignee pursuant to Section
19.4 of this Agreement prior to a Termination Date or (ii) if clause (i) of this
Section 3.5.3.1 does not apply, such Terminating Lender or Terminating Lenders’
Pro-Rata Share becomes subject to the provisions of Section 3.5.3.2 of this
Agreement. If no Renewal has occurred, “Termination Date” means the earliest of:
(a) the termination of the Facilities by Administrative Agents or Required
Lenders pursuant to the provisions of Section 3.5.1, (b) the sixtieth (60th) day
after written notice is delivered by Administrative Agents or Required Lenders
to Reseller informing Reseller of the determination by Administrative Agents or
the Required Lenders to terminate the Facilities in their sole discretion or
(c) May 27, 2011. Notwithstanding the foregoing, if one or more Renewals have
occurred, “Termination Date” means the earliest of (a) the

 

 



--------------------------------------------------------------------------------



 



termination of the Facilities by Administrative Agents or Required Lenders
pursuant to the provisions of Section 3.5.1, (b) the sixtieth (60th) day after
written notice is delivered by Administrative Agents or Required Lenders to
Reseller informing Reseller of the determination by Administrative Agents or
Required Lenders to terminate the Facilities in their sole discretion or (c) the
date which is the last day of the 365-day period for which the Facilities were
most recently extended pursuant to a Renewal. None of Administrative Agents nor
any Lender shall be obligated to provide Reseller notice (written or oral) of a
Termination Date arising pursuant to Section 3.5.1. If written evidence of a
Renewal is not executed by Administrative Agents, all of Lenders and Reseller as
required herein, then this Agreement and the Loan Documents shall terminate on
the Termination Date without further action or notice by any Party.
3.5.3.2 If, pursuant to the provisions of Section 3.5.3.1, all Lenders are not
Renewing Lenders and the provisions of clause (i) of Section 3.5.3.1 do not
apply, (i) that portion, if any, of the Pro-Rata Share of each Terminating
Lender in excess of the aggregate Pro-Rata Share of each Renewing Lender, or
that portion, if any, of the Pro-Rata Share of each Terminating Lender in excess
of that portion of the Aggregate Facilities which CPC has agreed to hold, as the
case may be, (the “Unassigned Pro-Rata Share”) shall no longer be effective and
shall not be taken into account in determining the Pro-Rata Share of each
Renewing Lender or CPC’s Pro-Rata Share, as the case may be, hereunder, (ii) the
Total Facility Limit shall be reduced by the Unassigned Pro-Rata Share
applicable at any time, and (iii) the Administrative Agents may at any time
assign to an Eligible Assignee all or any portion of the Unassigned Pro-Rata
Share in accordance with Section 19.4 hereunder, whereupon such Unassigned
Pro-Rata Share shall become effective as the Pro-Rata Share of such Eligible
Assignee and, to the extent of such Eligible Assignee’s assigned commitment, the
Unassigned Pro-Rata Share shall be reduced and the Total Facility Amount shall
be restored.”
SECTION 3. Conditions to Effectiveness. The effectiveness of this First
Amendment is expressly conditioned upon the receipt by the Administrative Agents
of counterparts hereof signed in number sufficient for each of the parties
hereto.
SECTION 4. Representations and Warranties. Resellers hereby represent and
warrant as follows:
A. The Credit Agreement, as amended hereby, constitutes legal, valid and binding
obligations of Resellers and is enforceable against Resellers in accordance with
its terms.
B. Upon the Effective Date, Resellers hereby reaffirm all covenants,
representations and warranties made in the Original Credit Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Effective Date.
C. No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Second Amendment which has not been separately
disclosed to and/or waived by CPC.
SECTION 5. Effect on the Credit Agreement.
A. Upon the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Credit Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.

 

2



--------------------------------------------------------------------------------



 



B. Except as specifically amended herein, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
C. The execution, delivery and effectiveness of this First Amendment shall not
operate as a waiver of any right, power or remedy of Lenders, nor constitute a
waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.
SECTION 7. Governing Law. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of Colorado.
SECTION 8. Headings. Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.
SECTION 9. Counterparts. This First Amendment may be executed by the parties
hereto in one or more counterparts, each of which taken together shall be deemed
to constitute one and the same instrument.
SIGNATURES APPEAR ON NEXT PAGE

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this First Amendment effective as of the date and
year first above written.
CASTLE PINES CAPITAL LLC,
as Administrative Agent and a Lender

              By:   /s/ John Schmidt              
 
  Name:   John Schmidt    
 
  Title:   Managing Partner    

WELLS FARGO CAPITAL FINANCE, LLC
as Administrative Agent and Collateral Agent

              By:   /s/ John Hanley              
 
  Name:   John Hanley    
 
  Title:   Executive Vice President — Division Portfolio Manager    

Notice Address — Administrative Agents:
c/o Castle Pines Capital LLC
116 Inverness Drive East, Suite 375
Englewood, CO 80112
Attn: Mr. John Schmidt
FAX # (303) 209-1906
TEL # (303) 209-1941
jschmidt@castlepinescapital.com
with a copy to
Mr. Robert A. Breindel
General Counsel and Secretary
FAX # (303) 209-1937
TEL # (303) 209-1906
rbreindel@castlepinescapital.com
with a copy to
Wells Fargo Capital Finance, LLC
14241 Dallas Parkway, Suite 1300
Dallas, TX 75254
Attn: Mr. John C. Reniger
FAX # (972) 661-0537
TEL # (972) 851-9113
john.reniger@wellsfargo.com

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this First Amendment effective as of the date and
year first above written.
U.S. BANK NATIONAL ASSOCIATION,
as a Lender

              By:   /s/ Daryl Hagstrom              
 
  Name:   Daryl Hagstrom    
 
  Title:   Senior Vice President,
U.S. Bank Asset Based Finance    

Notice Address:
U.S. Bank, National Association
7th & Washington, 5th Floor
St. Louis, MO 63101
Attn: Daryl Hagstrom
FAX # 314-418-8556
TEL # 314-418-8323
Daryl.A.Hagstrom@usbank.com

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this First Amendment effective as of the date and
year first above written.
GTSI CORP., as Reseller

              By:   /s/ Sterling Phillips              
 
  Name:   Sterling Phillips    
 
  Title:   Chief Executive Officer    

Notice Address for Reseller:
GTSI Corp.
2553 Dulles View Drive, Suite 100
Herndon, Virginia 20171-5219
Attn: Legal Department
Telecopy No.: 703-222-5217
Email: Legal@gtsi.com
with a copy (which shall not constitute notice) to:
Carter Strong, Esq.
Arent Fox LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
Telecopy No. 202-857-6395
strong.carter@arentfox.com

 

 